Citation Nr: 1735487	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right middle finger distal phalanx amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active duty service from June 1956 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded the appeal in December 2014 for additional development (at which time the issues of service connection for tinnitus and a lung disorder and an initial compensable rating for left wrist fracture were denied).

As noted in the December 2014 decision, per his request, the Veteran had been scheduled for a Board video-conference hearing in November 2014.  However, the hearing request was subsequently cancelled by his representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right middle finger distal phalanx amputation is productive of throbby discomfort in the distal tip, but the disability is not analogous to amputation of the finger with metacarpal resection.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right middle finger distal phalanx amputation have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code (Code) 5226 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim addressed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development actions of the AOJ have substantially complied with the Board's December 2014 remand instructions; the matter has been readjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, it is noted that, while the December 2014 Board remand of this appeal was being processed by the RO, the Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

However, as will be further explained below, the Veteran is already in receipt of a 10 percent evaluation for his right middle finger distal phalanx amputation under ankylosis of individual digits for the entire appeal period.  38 C.F.R. § 4.71a.  Thus, as the rating criteria for evaluation of the right middle finger distal phalanx amputation does not involve assessment of range of motion, a remand of this claim in order to obtain a current examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

In addition, although the VA examination of the right middle finger is over 4 years old, the Veteran does not claim that his right middle finger disability has increased in severity; rather, through an October 2014 electronic mail communication from his representative, the Veteran indicated that "he has nothing more to appeal."  Therefore, in light of the foregoing, the record as it stands includes adequate competent evidence to allow the Board to decide this matter, no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

Finally, it is noted that review of the record shows that the Veteran is in receipt of retirement, as opposed to disability, benefits from the Social Security Administration (SSA).  As such, it is not necessary to request records from SSA in connection with this appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, such as here, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

VA must assess the level of disability and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 11 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's right middle finger disability has been rated under Code 5226 for ankylosis of the long finger.  38 C.F.R. § 4.71a.  This Code provides for a 10 percent rating and does not distinguish between favorable or unfavorable ankylosis for compensation purposes.  Id. at Code 5226.  Code 5229 also provides for a single, 10 percent rating for limitation of motion of the long finger.  38 C.F.R. § 4.71a.  The note to Code 5226 directs the rating specialist to consider whether to evaluate the finger disability as amputation by analogy.  Id.  Code 5154 provides for a 20 percent rating for amputation of the long finger with metacarpal resection (more than one-half of the bone lost) (a 10 percent rating is assigned for amputation of the middle finger of the major or minor hand, without metacarpal resection, at the proximal interphalangeal joint, or proximal thereto).  The ratings for the long finger are the same whether the disability affects the dominant or non-dominant hand.  Id.  

The Veteran is competent, and the Board finds him credible, to report observable symptoms associated with his right middle finger disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Following a review of the claim file, the Board finds that the criteria for a rating in excess of 10 percent for the right middle finger have not been met.  See 38 C.F.R. § 4.71a, Code 5226.

The Board has reviewed the post-service treatment records, including the April 2013 VA examination report.  This evidence shows right middle finger distal phalanx amputation but no ankylosis or functional limitation analogous to amputation at the metacarpal (more than one-half the bone lost).  The April 2013 VA examination report shows that the Veteran has a painless scar as a result of his right middle finger injury.  Although he reported numbness/loss of sensation of the right hand on his October 2011 claim for service connection, the April 2013 examiner noted "no complaint of numbness or loss of sensation of the right hand.  I see no peripheral nerve pathology here."  During the examination, the Veteran reported that, "when it's cold out, he gets a little bit of throbby discomfort in that distal tip."  He also reported having received no treatment "ever" or over the counter medications for his right middle finger injury and indicated that it "doesn't hinder any activity."  The examiner noted no functional impact on the Veteran's ability to work.  

In compliance with Schafrath, all applicable diagnostic codes have been considered; however, the Veteran's right middle finger disability could not receive a higher rating under any analogous codes at any time during the appeal period.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); see also 38 C.F.R. § 4.71a.  The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  As noted above, amputation of the middle finger of the major or minor hand, without metacarpal resection, at the proximal interphalangeal joint, or proximal thereto, is assigned a 10 percent rating.  Amputation of the middle finger of the major or minor hand, with metacarpal resection (more than one-half the bone lost) is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5154.  The Veteran is currently receiving the highest available rating for his right middle finger distal phalanx amputation.  As amputation of the right middle finger is not analogous to metacarpal resection, a rating greater than 10 percent may not be assigned for his disability because such would be contrary to the amputation rule.  In addition, as the Veteran's right middle finger distal phalanx amputation is rated under Code 5226 for ankylosis, it does not involve assessment of range of motion.  Thus, consideration of DeLuca does not apply.  

As to whether referral for an extraschedular rating is warranted, the Veteran's right middle finger distal phalanx amputation is productive of throbby discomfort in the distal tip when it is cold out.  There is no functional impact on his ability to work.  The rating criteria contemplate such symptoms; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for these disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).

Finally, it is noted that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran does not allege that he stopped working or is unable to work due to his right middle finger disability.  Review of the record shows that he retired in 2001, after 35 years of employment.  See, e.g., June 2014 respiratory conditions examination report.  Further, the April 2013 VA examination report noted no functional impact due to the Veteran's right middle finger disability on his ability to work.  As the evidence of record does not suggest that the Veteran's right middle finger disability caused him to be unemployable, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for right middle finger distal phalanx amputation is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


